                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
UNITED STATES of AMERICA                  )
                                          )
            v.                            )                  Criminal No.
                                          )                  17-10158-FDS
ALBERT TADERERA,                          )
                                          )
            Defendant.                    )
__________________________________________)


                 MEMORANDUM AND ORDER ON MOTION TO SEVER

SAYLOR, J.

       On June 1, 2017, defendant was indicted for an armed robbery of the TD Bank in

Wayland, Massachusetts. On May 10, 2018, the government filed a superseding indictment

adding a count charging defendant with an armed robbery of the Winchester Savings Bank in

Arlington, Massachusetts.

       Defendant has moved to sever the trial of the two charges under Fed. R. Crim. P. 8(a) and

14(a). For the following reasons, the motion will be granted.

I.     Legal Standard

       Fed. R. Crim. P. 8(a) allows for a single indictment to charge a defendant with two

offenses if the offenses are “of the same or similar character,” are “based on the same act or

transaction,” or are “connected with or constitute parts of a common scheme or plan.” If,

however, joining two offenses in a single indictment “appears to prejudice a defendant,” a court

“may order separate trials.” Fed. R. Crim. P. 14(a).
II.    Analysis

       The offenses are properly joined under Rule 8; the robberies in the two counts are of a

same or similar character, and there is a reasonable basis to believe they are part of a common

scheme or plan. Nonetheless, the Court has concerns about the potential prejudice to the

defendant of trying the two counts together.

       By far the most important issue in the two cases is identity—that is, whether the

defendant committed the robberies. It appears that the perpetrator was completely disguised in

both robberies and no teller or other bank employee has made a positive identification. As to the

Wayland robbery, it appears that the government’s identification evidence consists principally of

the testimony of defendant’s ex-wife, who viewed video clips of the robbery, and identified him

based on his height, weight, gait, mannerisms, and having seen the defendant dressed in similar

clothing. As to the Arlington robbery, the government seeks to introduce DNA evidence taken

from a hat near the scene of the crime, as well as testimony from defendant’s ex-wife based on

her review of video clips. The DNA evidence would not appear to be admissible as to the

Wayland robbery.

       Under the circumstances, there is a substantial chance that the evidence of the Arlington

robbery (particularly the DNA evidence) could be used to convict him of the Wayland robbery.

Given the unique facts of this case, trying both robberies together could prejudice defendant by

allowing “proof that [he] is guilty of one offense” to “be used to convict him of [the] second

offense.” United States v. Richardson, 515 F.3d 74, 81 (1st Cir. 2008) (quoting United States v.

Jordan, 112 F.3d 14, 16 (1st Cir. 1997)). In light of the relatively weak evidence of

identification as to the Wayland robbery, the Court believes that the prudent course is to sever

the two counts under Rule 14.



                                                 2
III.   Conclusion

       For the foregoing reasons, the motion of defendant Albert Taderera for severance

(Docket No. 112) is GRANTED. The two counts will be tried separately, according to a

schedule to be set by the Court. The severance shall be for purposes of trial only.

So Ordered.



                                                     /s/ F. Dennis Saylor
                                                     F. Dennis Saylor IV
Dated: October 5, 2018                               United States District Judge




                                                 3
